Case 1:17-cr-00183-TWP-TAB Document 159 Filed 01/25/21 Page 1 of 3 PageID #: 1350




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
           Plaintiff,                                )
                                                     )
      v.                                             ) Cause No.: 1:17-CR-0183-TWP-TAB
                                                     )
  BUSTER HERNANDEZ,                                  )
  (a.k.a. Brian Kil, Brianna Killian, Brian Mil,     )
  Greg Martain, Purge of Maine,                      )
  uygt9@hushmail.com, jare9302@hushmail.com,         )
  Dtvx1@hushmail.com, Leaked_hacks1,                 )
  Closed Door, Closed Color, Clutter Removed,        )
  Color Rain, Plot Draw, and Invil Cable)            )
                                                     )
           Defendant.                                )

       UNOPPOSED MOTION TO ALLOW GOVERNMENT EXPERT TO APPEAR
                  VIRTUALLY AT SENTENCING HEARING

           The United States of America, by counsel, John E. Childress, Acting United States

  Attorney for the Southern District of Indiana, Tiffany J. Preston and Kristina Marie Korobov,

  Assistant United States Attorneys (“the Government”), hereby files an Unopposed Motion to

  Seeking to allow the Government’s Expert Witness to appear Virtually at the March 12, 2021

  Sentencing Hearing. In furtherance of its Motion, the Government states as follows:

           1.      On April 9, 2019, the defendant was charged by Superseding Indictment with

  Production of Child Pornography, Coercion and Enticement of a Minor, Distributing and

  Receiving Child Pornography, Threat to Use Explosive Device, Threats and Extortion, Threats to

  Kill, Kidnap, and Injure, Witness Tampering, Obstruction of Justice, and Retaliation Against a

  Witness or Victim. [DKT 44].
Case 1:17-cr-00183-TWP-TAB Document 159 Filed 01/25/21 Page 2 of 3 PageID #: 1351




         2.      On February 7, 2020, the defendant filed a petition to plead guilty to the above-

  referenced charges. [DKT 132].

         3.      The sentencing hearing is scheduled for March 12, 2021, at 9:00 a.m.

         4.      The Government has retained and intends to call Dr. Reid Meloy as an expert

  witness during the sentencing hearing. Dr. Meloy is a forensic psychologist.

         5.      Dr. Meloy resides in Southern California, and is in a high-risk category for

  complications associated with COVID-19.

         5.      Accordingly, the Government requests permission to allow Dr. Meloy to avoid the

  risks associated with travel during a pandemic, and appear via live Video Teleconferencing

  Capability (“VTC”) at the sentencing hearing.

         7.      The defendant does not object to this request.

         8.      The defendant will have an opportunity to confront and cross-examine Dr. Meloy

  using VTC.

         9.      This motion is not brought for purposes of delay, and indeed, Dr. Meloy is willing

  to travel if necessary, to attend the March 12, 2021 hearing in person.



                                                       Respectfully submitted,



                                                       JOHN E. CHILDRESS
                                                       Acting United States Attorney



  January 25, 2021                                       /s/ Tiffany J. Preston

  DATE                                                 Tiffany J. Preston
                                                       Kristina Korobov
                                                       Assistant United States Attorneys

                                                   2
Case 1:17-cr-00183-TWP-TAB Document 159 Filed 01/25/21 Page 3 of 3 PageID #: 1352




                                    CERTIFICATE OF SERVICE
           I hereby certify that on January 25, 2021, a copy of the foregoing UNOPPOSED MOTION

  TO ALLOW GOVERNMENT EXPERT TO APPEAR VIRTUALLY AT SENTENCING

  HEARING was filed electronically. Notice of this filing will be sent to the parties by operation of

  the Court’s electronic filing system. Parties may access this filing through the Court’s system.

   Date:     January 25, 2021                    Respectfully submitted,

                                                 JOHN E. CHILDRESS
                                                 Acting United States Attorney


                                         By:     s/ Tiffany J. Preston
                                                 Tiffany J. Preston
                                                 Assistant United States Attorney
                                                 10 West Market Street, Suite 2100
                                                 Indianapolis, IN 46204-3048
                                                 Telephone: 317-226-6333
                                                 Fax: 317-229-6125
                                                 Email: tiffany.preston@usdoj.gov




                                                   3
